DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, Roger H. Lee, on 23 February 2021.
This application has been amended as follow.

Please amend claim 1 by deleting the term “(SCT index)” bridging lines 5 and 6.

Please amend claim 1 by replacing the term “bulk layer” in line 10 with the term “bulk material layer”.


Please amend claim 13 by deleting the term “(SCT index)” in line 6.

Election/Restrictions
Claims 1-7 and 9-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12 March 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance.  Claims 1-7 and 9-15 are allowed over the applied prior art of record.
The closest applied prior art of record is Evans et al., CA1331954 in view of Nordstrom, EP3026173, Toft et al. WO20112003566, and Olsson et al. US2013/0192166 which teaches what is described in paragraphs 7 through 19 of the Final Office Action filed 15 December 2020.  The closest applied prior art of record does not teach or suggest a laminated packaging material comprising the specific combination of layers recited in claim 1.  An extensive search of the relevant prior art failed to discover any prior art reference or combination of prior art references which 
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LEE E SANDERSON/Primary Examiner, Art Unit 1782